Present — Patterson, P. J., McLaughlin, Laughlin, Houghton and Scott, JJ.
All concurred as to appellants Anderson and Bennett, and all concurred as to the other appellants, excepting Laughlin, J., who dissented, he being of opinion *922that the adjudication is based solely upon the failure of the appellants, who were officers of Typographical Union No. 6, to inform the individual members of the union who are adjudged to have doné acts forbidden by the injunction order of the fact that the injunction order had been issued, and that in the circumstances* the court not having expressly required them to notify the members of the union of the issuance of the injunction order, such failure is insufficient to sustain a conviction for a willful violation.of the mandate of the court which is essential to sustain ah adjudication for criminal contempt. Should any appellant desire to have the order reviewed by the Court of Appeals a stay of proceedings will be granted pending such review.